     Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 1 of 38



JAMES A. PATTEN                 STEPHAN C. VOLKER (Pro hac vice)
PATTEN, PETERMAN,               ALEXIS E. KRIEG (Pro hac vice)
BEKKEDAHL & GREEN,              STEPHANIE L. CLARKE (Pro hac vice)
       PLLC                     JAMEY M.B. VOLKER (Pro hac vice)
Suite 300, The Fratt Building   LAW OFFICES OF STEPHAN C. VOLKER
2817 Second Avenue North        1633 University Avenue
Billings, MT 59101-2041         Berkeley, California 94703-1424
Telephone: (406) 252-8500       Telephone: (510) 496-0600
Facsimile: (406) 294-9500       Facsimile: (510) 845-1255
email: apatten@ppbglaw.com      email:      svolker@volkerlaw.com
                                            akrieg@volkerlaw.com
Attorneys for Plaintiffs                    sclarke@volkerlaw.com
INDIGENOUS                                  jvolker@volkerlaw.com
ENVIRONMENTAL
NETWORK and NORTH
COAST RIVERS ALLIANCE

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL        )      CV 17-29-GF-BMM
NETWORK and NORTH COAST         )
RIVERS ALLIANCE,                )      IEN AND NCRA PLAINTIFFS’
                                )      MEMORANDUM IN OPPOSITION
            Plaintiffs,         )      TO TRANSCANADA’S MOTION
                                )      FOR STAY PENDING APPEAL
        vs.                     )
                                )      Hearing: January 14, 2019
UNITED STATES DEPARTMENT OF )          Time:    1:30 p.m.
STATE,                          )
et al.,                         )      Judge:   Hon. Brian M. Morris
                                )
            Federal Defendants, )
                                )
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 2 of 38



and                               )
                                  )
TRANSCANADA KEYSTONE              )
PIPELINE and TRANSCANADA          )
CORPORATION,                      )
                                  )
        Defendant-Intervenors.    )
_________________________________ )
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 3 of 38



                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

MEMORANDUM IN OPPOSITION TO TRANSCANADA’S MOTION
FOR STAY PENDING APPEAL.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

FACTUAL AND PROCEDURAL BACKGROUND.. . . . . . . . . . . . . . . . . . . . . 2

LEGAL STANDARD. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

I.       TRANSCANADA IS NOT LIKELY TO SUCCEED ON THE
         MERITS OF ITS APPEAL.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

         A.       THIS COURT CORRECTLY RULED THAT STATE’S
                  DECISION TO ISSUE THE PRESIDENTIAL PERMIT
                  IS SUBJECT TO REVIEW UNDER THE APA AND
                  THE ESA.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

         B.       THIS COURT CORRECTLY RULED THAT STATE’S
                  DECISION TO ISSUE A PRESIDENTIAL PERMIT
                  WAS NOT COMMITTED TO THE AGENCY’S
                  DISCRETION, AND THEREFORE IS SUBJECT TO
                  JUDICIAL REVIEW... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         C.       THIS COURT CORRECTLY RULED THAT NEPA
                  SUPPLEMENTATION IS WARRANTED... . . . . . . . . . . . . . . . . . 9

         D.       THIS COURT CORRECTLY RULED THAT STATE’S
                  CUMULATIVE IMPACTS ANALYSIS VIOLATED
                  NEPA... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         E.       THIS COURT CORRECTLY RULED THAT STATE
                  FAILED TO ANALYZE IMPACTS TO CULTURAL
                  RESOURCES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

         F.       THIS COURT CORRECTLY RULED THAT STATE
                  FAILED TO ADEQUATELY EXPLAIN ITS POLICY
                  CHANGE ON GHG IMPACTS.. . . . . . . . . . . . . . . . . . . . . . . . . . . 17



                                                          -i-
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 4 of 38



        G.       THIS COURT CORRECTLY RULED THAT THE
                 U.S. FISH AND WILDLIFE SERVICE SHOULD
                 UPDATE ITS PREVIOUS REVIEW UNDER THE ESA... . . . . 19

II.     TRANSCANADA IS NOT ENTITLED TO A STAY. . . . . . . . . . . . . . . 21

        A.       THIS COURT HAS AUTHORITY TO ENJOIN ANY
                 ACTIVITIES RELATED TO PIPELINE
                 CONSTRUCTION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

        B.       TRANSCANADA WILL NOT BE IRREPARABLY
                 INJURED ABSENT A STAY.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

        C.       ISSUANCE OF A STAY WILL SUBSTANTIALLY
                 INJURE PLAINTIFFS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

        D.       THE PUBLIC INTEREST FAVORS DENIAL OF A
                 STAY.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30




                                                         - ii -
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 5 of 38



                                   TABLE OF AUTHORITIES

                                                  CASES

Alaska Survival v. Surface Transportation Board
      704 F.3d 615 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Barnes v. U.S. Department of Transportation
     655 F.3d 1124 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Churchill County v. Norton
     276 F.3d 1060 (9th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

City of Alexandria v. Slater
      198 F.3d 862 (D.C. Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17

Cold Mountain v. Garber
     375 F.3d 884 (9th Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Colorado River Indian Tribes v. Department of Interior
     No. ED CV14-02504 JAK, 2015 WL 12661945 (C.D. Cal.).. . . . . . . . 16, 17

Colorado Wild Inc. v. U.S. Forest Service
     523 F.Supp.2d 1213 (D.Colo. 2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Davis v. Mineta
      302 F.3d 1104 (10th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Detroit International Bridge Co. v. Government of Canada
      189 F.Supp.3d 85 (D.D.C. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

FCC v. Fox Television Stations, Inc.
     556 U.S. 502 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Friends of Capital Crescent Trail v. Federal Transit Administration
      877 F.3d 1051 (D.C. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Great Basin Mine Watch v. Hankins
      456 F.3d 955 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

HonoluluTraffic.com v. Federal Transit Administration
     742 F.3d 1222 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16


                                                     - iii -
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 6 of 38



James River Flood Control Association v. Watt
     680 F.2d 543 (8th Cir. 1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24-25

Jensen v. National Marine Fisheries Service
      512 F.2d 1189 (9th Cir. 1975). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Kern County Farm Bureau v. Allen
     450 F.3d 1072 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Lair v. Bullock
       697 F.3d 1200 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

League of Wilderness Defenders/Blue Mountains Biodiversity Project v.
     Connaughton
     752 F.3d 755 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Marsh v. Oregon Natural Resources Council
     490 U.S. 360 (1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10, 12

National Audubon Society v. Department of Navy
      422 F.3d 174 (4th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Native Ecosystem Council v. U.S. Forest Service
      418 F.3d 953 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Natural Resources Defense Council v. U.S. Department of State
     658 F.Supp.2d 105 (D.D.C. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Nken v. Holder
      556 U.S. 418 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Northern Idaho Community Action Network v. U.S. Department
     of Transportation
     545 F.3d 1147 (9th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Norton v. Southern Utah Wilderness Alliance
     542 U.S. 55 (2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Organized Village of Kake v. U.S. Department of Agriculture
     795 F.3d 956 (9th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

Oregon Natural Desert Ass’n v. Bureau of Land Management
     625 F.3d 1092 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                                                      - iv -
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 7 of 38



Protect Our Communities Foundation v. Chu
      214 WL 1289444 (S.D. Cal. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

Save Our Sonoran, Inc. v. Flowers
      408 F.3d 1113 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22

Sierra Club v. Clinton
      689 F.Supp.2d 1147 (D. Minn. 2010).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Sierra Club v. Marsh
      872 F.2d 497 (1st Cir. 1989).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Sierra Club v. U.S. Army Corps of Engineers
      645 F.3d 978 (8th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Sierra Club v. U.S. Department of Energy
      867 F.3d 189 (D.C. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Sisseton-Wahpeton Oyate v. U.S. Department of State
       659 F.Supp.2d 1071 (D.S.D. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Stewart v. Potts
     996 F.Supp.668 (S.D. Tex. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Thomas v. Peterson
     753 F.2d 754 (9th Cir. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

White Earth Nation v. Kerry
      No. 14-4726, 2015 WL 8483278 (D. Minn. Dec. 9, 2015). . . . . . . . . . . . . . 6

                                                   STATUTES

United States Code, Title 5
      §§ 701-706 (“APA”). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
      § 701(a)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      § 706(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

United States Code, Title 16
      §§ 1531 et seq. (Endangered Species Act). . . . . . . . . . . . . . . . . . . . . . passim
      § 1536(a)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 21
      § 1536(a)(4).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20



                                                          -v-
          Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 8 of 38



United States Code, Title 42
      §§ 4321 et seq. (“NEPA”). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

                                                REGULATIONS

Code of Federal Regulations, Title 22
     § 161.7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     § 161.7(c)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Code of Federal Regulations, Title 40
     § 1502.16(g). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
     § 1508.7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
     § 1508.8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Code of Federal Regulations, Title 50
     § 402.14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

                                                       RULES

Federal Rules of Civil Procedure
      Rule 62(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                                         OTHER AUTHORITIES

83 Fed. Reg. 62398. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23




                                                          - vi -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 9 of 38


              MEMORANDUM IN OPPOSITION TO
       TRANSCANADA’S MOTION FOR STAY PENDING APPEAL

      Plaintiffs Indigenous Environmental Network (“IEN”) and North Coast

Rivers Alliance (“NCRA” and, collectively with IEN, “Plaintiffs”) respectfully

submit this memorandum in opposition to the Motion filed by TransCanada

Corporation and TransCanada Keystone Pipeline LP (collectively,

“TransCanada”) under Rule 62(c) to stay this Court’s November 8, 2018 Order

(ECF 218) and November 15, 2018 Order (ECF 219) granting summary judgment

to Plaintiffs and enjoining any activity in furtherance of construction or operation

of the Keystone XL Pipeline project (“Keystone XL”), as modified by this Court’s

December 7, 2018 Supplemental Order Regarding Permanent Injunction (ECF

231) clarifying the scope of the allowable preconstruction activities, while

TransCanada pursues an appeal.

      This Court correctly balanced the equities when it decided to issue its

carefully-crafted injunction barring those construction and preconstruction

activities that would cause irreparable harm to environmental and cultural

resources. TransCanada’s alleged harm, by contrast, is limited to speculative and

temporary monetary loss which, by definition, cannot be “irreparable.” None of

the grounds advanced by TransCanada’s motion presents any valid basis for

reversal of this Court’s thoughtfully formulated and legally unassailable

injunction, which is absolutely necessary to protect the public interest in

compliance with this nation’s paramount environmental laws pending the Federal


                                         -1-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 10 of 38


Defendants’ correction of the unlawful conduct that prompted Court’s entry of

summary judgment and a permanent injunction in Plaintiffs’ favor.

      This Court properly found that issuance of a Presidential Permit is subject to

review under the Administrative Procedure Act (APA), 5 U.S.C. § 702 and that the

U.S. Department of State (State) failed to comply with the National Environmental

Policy Act (NEPA), 42 U.S.C. § 4321 et seq. and the Endangered Species Act

(ESA), 16 U.S.C. § 1531 et seq. November 8, 2018 Order (ECF 218) and

December 7, 2018 Order (ECF 231). Accordingly, this Court should deny

TransCanada’s Motion.

              FACTUAL AND PROCEDURAL BACKGROUND

      This Court’s November 22, 2017 Order denying the Federal Defendants’

and TransCanada’s motions to dismiss for lack of jurisdiction (ECF 99), August

15, 2018 Partial Order on Summary Judgment Regarding NEPA Compliance (ECF

210), and November 8, 2018 Order on Summary Judgment (ECF 218) set forth the

pertinent facts and procedural background. Plaintiffs summarize the salient facts

and history below.

      On March 23, 2017, State issued, on behalf of the President, a Record of

Decision/National Interest Determination (“ROD/NID”) and a Presidential Permit

that purportedly authorized TransCanada to construct, connect, operate, and

maintain a cross-border oil pipeline known as Keystone XL between Morgan,

Montana, and Steele City, Nebraska. (ECF 99:2-6.) IEN and NCRA filed suit

challenging those approvals on March 27, 2017. (ECF 1.) Northern Plains

                                        -2-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 11 of 38


Resource Council, et al. filed suit on March 30, 2017. On October 4, this Court

ordered the actions consolidated for briefing and hearing. (ECF 82.)

      On June 9 and 16, 2017, State and TransCanada, respectively, filed motions

to dismiss the complaints on the grounds they challenged Presidential action not

subject to review under the APA or NEPA. (ECF 44-1, 49.) This Court denied

the motions on November 22, 2017 (ECF 99), and thereafter State and

TransCanada filed answers (ECF 107 (State) and 108 (TransCanada).) Following

State’s lodging of its Administrative Record on December 8, 2017 (ECF 111),

Plaintiffs filed their summary judgment motion on February 9, 2018 (ECF 145-

154). State and TransCanada filed their cross-motions on March 30, 2018. (ECF

176, 178.) On August 15, 2018 the Court granted partial summary judgment to

Plaintiffs, and ordered State to supplement its NEPA review with an analysis of

Keystone XL’s revised “Main Line Alternative” route through Nebraska (ECF

210). That review is ongoing. On November 8, 2018, the Court decided the

remaining claims, ruling for Plaintiffs on some (ECF 218) and vacating State’s

ROD/NID and permanently enjoining Federal Defendants and TransCanada “from

engaging in any activity in furtherance of the construction or operation of

Keystone and associated facilities” until specified supplemental reviews are

completed and State renders a new ROD/NID. (ECF 218:54.)

      TransCanada then moved the Court to clarify or modify the injunction to

allow TransCanada to conduct certain “preconstruction activities.” (ECF 221.)

The Court allowed some of the “preconstruction” activities, but not those

                                        -3-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 12 of 38


involving direct irreparable harm to cultural and environmental resources and the

public interest. (ECF 232.) On December 21, 2018, TransCanada filed a notice of

appeal.

                               LEGAL STANDARD

      This Court applies a four-factor test in deciding motions for stay pending

appeal: “(1) whether the stay applicant has made a strong showing that he is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other

parties interested in the proceedings; and (4) where the public interest lies.” (Nken

v. Holder, 556 U.S. 418, 434 (2009).) TransCanada must show that all four

factors favor the stay. (Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012).)

Because TransCanada has not done so, its motion must be denied.

                                   ARGUMENT

I.    TRANSCANADA IS NOT LIKELY TO SUCCEED ON THE
      MERITS OF ITS APPEAL.

      A.     THIS COURT CORRECTLY RULED THAT STATE’S
             DECISION TO ISSUE THE PRESIDENTIAL PERMIT IS
             SUBJECT TO REVIEW UNDER THE APA AND THE ESA.

      TransCanada is not likely to succeed in its appeal of this Court’s decision

that issuance of the Presidential Permit constitutes agency action subject to review

under the NEPA and the ESA. (ECF 99:12-14, 27-40; ECF 218:52.) This Court’s

Orders finding jurisdiction under NEPA and the ESA are correct.

      TransCanada repeats the arguments from its motion to dismiss which this

                                         -4-
         Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 13 of 38


Court already rejected. (ECF 99:7-15.) State’s approval of its Presidential Permit

was “‘a major Federal action that may have a significant impact upon the

environment within the meaning of NEPA’” and “[t]he APA waives the

government’s sovereign immunity and provides a private right of action.” (ECF

99:7, citing 5 U.S.C. §§ 701-706.) Based on State’s own Notice to Prepare an EIS

in the Federal Register, “[t]he logical conclusion to be drawn is that the State

Department intended for the publication of the ROD/NID and the issuance of the

accompanying Presidential Permit to be reviewable as final agency action.” (ECF

99:8.)

         This Court properly applied the two-factor test for determining whether

Keystone’s approval constitutes presidential action: (1) whether the President

carries out the final action himself, and (2) whether Congress has curtailed his

authority to direct the “agency.” (ECF 99:10, citing Natural Resources Defense

Council v. U.S. Department of State, 658 F.Supp.2d 105, 111 (D.D.C. 2009). The

Court correctly concluded that “[t]he President waived any right . . . to review

State’s decision under Executive Order 13337” and “[t]he State Department’s

obligation to study the environmental impacts of its decision fundamentally does

not stem from the foreign relations power assigned to the President.” (Id.) Rather,

“State[‘s] own NEPA regulations recognize that . . . a Presidential Permit

represents a ‘major Departmental action’ subject to . . . NEPA.” (Id. at 10, citing

22 C.F.R. §§ 161.7, 161.7(c)(1).”) Accordingly, State prepared an FSEIS and

published a subsequent ROD/NID based on the premise that this was final agency

                                          -5-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 14 of 38


action subject to NEPA. (Id.)

      TransCanada cites the same district court rulings from its previous motion

to dismiss: Natural Resources Defense Council v. U.S. Department of State, 648

F.Supp.2d 105 (D.D.C. 2009); Sisseton-Wahpeton Oyate v. U.S. Department of

State, 659 F.Supp.2d 1071 (D.S.D. 2009); White Earth Nation v. Kerry, No. 14-

4726, 2015 WL 8483278 (D. Minn. Dec. 9, 2015). (Motion:6). This Court

already distinguished these cases, pointing out that NRDC and Sisseton-Wahpeton

relied on the President’s retention of his “ultimate authority to settle any

interagency dispute” – which he expressly waived here – and White relied on those

two inapposite cases. (ECF 99:12.) Here, “[t]he President remains the final actor

in determining the issuance of the Presidential Permit . . . [since he] specifically

waived, in his Memorandum, authority that he retained to make the final decision

regarding . . . the Presidential Permit.” (ECF 99:12.) “This distinction proves

persuasive.” (Id.)

      And, Sierra Club v. Clinton, 689 F.Supp.2d 1147 (D. Minn. 2010),

“declined to follow NRDC and Sisseton-Wahpeton.” (Id.) Sierra Club “expressed

particular skepticism at the notion of shielding from judicial review under the EPA

‘the preparation of an EIS for a major federal action.’” (Id.) Protect Our

Communities Foundation v. Chu, 214 WL 1289444 at *6 (S.D. Cal. 2014), agreed

with Sierra Club. (ECF 99:13.) This Court concluded that “[t]he reasoning of

Sierra Club and Chu applies here. The State Department took final agency action

when it published the ROD/NID for the Keystone XL Pipeline and issued the

                                         -6-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 15 of 38


accompanying Presidential Permit.” (ECF 99:14.) Moreover, “[t]he Ninth Circuit

has determined that ‘once an EIS’s analysis has been solidified in a ROD, the

agency has taken final agency action, reviewable under [APA section]

706(2)(A).’” (ECF 99:14-15, quoting Oregon Natural Desert Ass’n v. Bureau of

Land Management, 625 F.3d 1092, 1118-19 (9th Cir. 2010).)

      And, finally, “[a] strong presumption exists that Congress intends judicial

review of administrative action,” and neither NEPA nor the ESA bars review.

(ECF 99:15.)

      B.    THIS COURT CORRECTLY RULED THAT STATE’S
            DECISION TO ISSUE A PRESIDENTIAL PERMIT WAS
            NOT COMMITTED TO THE AGENCY’S DISCRETION,
            AND THEREFORE IS SUBJECT TO JUDICIAL REVIEW.

      TransCanada also repeats its previous failed argument that “[t]he APA also

does not apply because a national interest determination is committed to agency

discretion and thus exempt from review.” (Motion:11, citing Detroit International

Bridge Co. v. Government of Canada, 189 F.Supp.3d 85, 101 (D.D.C. 2016).)

      But as this Court already ruled, “Congress commits agency action to agency

discretion in those rare instances where Congress draws statutes in such broad

terms that no law exists to apply in a given case.” (ECF 99:15, citing 5 U.S.C. §

701(a)(2).) Here, by contrast, “Congress has provided a meaningful standard in

the form of NEPA against which to judge the State Department’s conduct.” (Id. at

16.) “Congress enacted NEPA to ‘protect the environment by requiring that

federal agencies carefully weigh environmental considerations and consider

                                        -7-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 16 of 38


potential alternatives to the proposed action before the government launches any

major federal action.’” (ECF 99:16, quoting Barnes v. U.S. Department of

Transportation, 655 F.3d 1124, 1131 (9th Cir. 2011). And, “[t]he Ninth Circuit

has made clear that the State Department cannot avoid judicial review simply by

invoking its consideration of ‘foreign policy’ or ‘security’ factors.” (Id., citing

Kerry, 803 F.3d at 1069.)

      TransCanada once again relies on Jensen v. National Marine Fisheries

Service, 512 F.2d 1189 (9th Cir. 1975) to argue that “‘[s]ince presidential action in

the field of foreign affairs is committed to presidential discretion by law . . . it

follows that the APA does not apply to’ [an] agency’s approval, pursuant to

delegation of presidential authority.” (Motion:12). Not so. “Plaintiffs in Jensen

challenged . . . a specific halibut fishing regulation adopted by the International

Pacific Halibut Commission” pursuant to a Treaty between the United States and

Canada which granted the Commission authority to enact fishing regulations with

the approval of the President and the Governor General of Canada. (ECF 99:20.)

As the Chu Court explained, Jensen is distinguishable because the Treaty

specifically delegated to the Commission authority to enact fishing regulations

subject to the approval of the President and the Governor General of Canada.

(ECF 99:21, citing Chu, 214 WL 1289444 at 8.) Here, by contrast, “Plaintiffs do

not challenge the Secretary of State’s approval of a regulation enacted by an

international Commission.” (Id.) “Plaintiffs seek, by contrast, to enforce the State

Department’s compliance with its own regulations.” (Id., emphasis added.) And,

                                          -8-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 17 of 38


“[n]o statute prohibits review here,” “State . . . acknowledged the need for NEPA

review throughout TransCanada’s previous applications,” and NEPA provides

detailed standards to guide judicial review. (ECF 99:22.)

      C.    THIS COURT CORRECTLY RULED THAT NEPA
            SUPPLEMENTATION IS WARRANTED.

      TransCanada next argues “[t]he Court erred in holding that ‘new

information’ related to Keystone XL requires State to supplement its NEPA

analysis. (Motion:13, citing Marsh v. Oregon Natural Resources Council, 490

U.S. 360, 373-74 (1989), Northern Idaho Community Action Network v. U.S.

Department of Transportation, 545 F.3d 1147, 1155 (9th Cir. 2008) and Norton v.

Southern Utah Wilderness Alliance, 542 U.S. 55, 73 (2004). But this Court has

already rejected TransCanada’s arguments. They have not improved with age, nor

through repetition. As this Court previously ruled, the “Federal Defendants did

not properly analyze Keystone’s environmental impacts” on Nebraska since they

“did not know Keystone’s final route through Nebraska” when they purported to

“consider” them. (ECF 210:4-12.)

      TransCanada again claims that the new route through Nebraska did not

present “new information provid[ing] a seriously different picture of the

environmental landscape.” (Motion:13, quoting Friends of Capital Crescent Trail

v. Federal Transit Administration, 877 F.3d 1051, 1060 (D.C. Cir. 2017)

(emphasis added). But this Court already ruled that the new “Mainline

Alternative” route does pose substantially different impacts:


                                        -9-
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 18 of 38


      “The Mainline Alternative route differs from the route analyzed in the
      EIS. [It] crosses five different counties. [It] crosses different water
      bodies. [It] would be longer. [It] would require an additional pump
      station and accompanying power line infrastructure.”

(ECF 210:10.) It ill behooves TransCanada to proclaim – sans any record support

– that this changed route’s impacts are not “serious” when State has never even

evaluated them under NEPA.

      Settled law requires State to evaluate the impacts of this fundamentally

changed route since it is a “connected action” even more than logging roads were

connected to timber sales in Thomas v. Peterson, 753 F.2d 754, 759 (9th Cir.

1985), and State retains ample authority to make appropriate adjustments to its

approval decision since Keystone’s construction has not yet started. (ECF 210:9-

11, citing Marsh, 490 U.S. at 367-372 and distinguishing Cold Mountain v.

Garber, 375 F.3d 884, 891-894 (9th Cir. 2004). “The Mainline Alternative route

represents an interdependent part of the larger action of Keystone,” and “[t]he

entire pipeline . . . requires one EIS to understand the functioning of the entire

unit.” (ECF 210:11.)

      TransCanada next attacks this Court’s ruling that ongoing changes in oil

markets necessitated a revised NEPA analysis. (Motion:15-16.) TransCanada

claims this Court “failed to identify how low oil prices correlated to significantly

different environmental impacts.” (Motion:15.) But TransCanada ignores the fact

“that the Environmental Protection Agency [had] called upon [State] to revisit the

EIS’s conclusions after the 2015 oil prices drop.” (ECF 218:17, citing DOS973-


                                         - 10 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 19 of 38


74.) And, TransCanada also overlooks this Court’s observation that “[s]uch an

analysis proves material . . . to [State’s] consideration of Keystone’s impact on tar

sands production.” (ECF 218: 18.) Higher oil prices could mean greater tar sands

production (and its associated impacts), whereas lower oil prices might reduce

production and the related economic benefits that State forecast. Both factors are

pertinent to State’s National Interest Determination and compliance with NEPA.

      TransCanada next challenges this Court’s ruling that post-FSEIS pipeline

spills “qualify as significant,” and that State “would have evaluated the spills in

the 2014 SEIS had the information been available.” (ECF 218:30.) TransCanada

argues that “[w]hether an agency would have evaluated information had it been

available is not the proper legal standard for evaluating new information under

NEPA.” (Motion:16.) But TransCanada ignores this Court’s explanation that “the

risk of spills likely would affect Keystone’s potential impact on other areas of the

ROD’s analysis, including risks to water and wildlife.” (ECF 218:30.) This

Court’s reasoning is spot-on. Clearly, this new information regarding the

frequency and severity of pipeline spills is highly relevant to State’s assessment of

the oil spill risks that Keystone XL would pose “to water and wildlife.” (ECF

218:30.)

      TransCanada also challenges this Court’s finding that State “acted upon

incomplete information by failing to consider the National Academy of Sciences

(NAS) study on dilbit.” (Motion:16, citing ECF 218:29-31.) TransCanada claims

this Court’s conclusion “is not supported by the record,” citing the fact that the

                                        - 11 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 20 of 38


FSEIS did disclose that “dilbit reacts differently from other crude oils when

released into water” and that “the ROD/NID addressed the NAS study.”

(Motion:16.) But TransCanada ignores the fact that the FSEIS did not address the

detailed and authoritative findings set forth in the NAS study on dilbit, and

thereby failed to provide both decisionmakers and the public with this critical

information in the manner that NEPA mandates. As this Court explained, the

NAS study “found that diluted bitumen presents more challenges for cleanup

response than other types of oil moved by pipeline,” and that “responders need

more training and better communication to address these spills adequately.” (ECF

218:30, citing the NAS study at 1391.) Moreover, TransCanada overlooks this

Court’s discussion regarding how the ROD’s analysis was likewise deficient,

holding that (1) it “fails to show how the 2014 SEIS adequately addressed the

NAS study,” (2) it “merely asserts that Keystone has agreed to consult with local

emergency responders and update its mitigation response plans as new information

becomes available” – a “conclusory statement [that] fails to meet NEPA’s ‘hard

look’ requirement” – and (3) the “absence of this information from the 2014

SEIS’s mitigation measures demonstrates that the agency acted upon incomplete

information in setting forth its mitigation measures.” (ECF 218:30-31, citing

Marsh, 490 U.S. at 371. Because this Court adequately explained the detailed

basis for its ruling, TransCanada’s attack fails, and its motion must be denied.

      TransCanada next challenges this Court’s conclusion that “State must

supplement its NEPA analysis with a revised calculation of potential GHG

                                        - 12 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 21 of 38


emissions using the GREET model” on the grounds “the Court offered no analysis

suggesting the potential impacts of Keystone XL would be significantly different

if State used the GREET model.” (Motion:17-18, referring to ECF 218:19-23.)

Again, TransCanada ignores what this Court did, and why. For example, this

Court explained that although State “analyzed the cumulative emissions of

Keystone and the Alberta Clipper [pipeline expansion from 450,000 bpd to

880,000 bpd] in the Alberta Clipper EIS” – and importantly, the latter “EIS also

used the updated Greenhouse Gas, Regulated Emissions, and Energy Use in

Transportation (“GREET”) model to analyze greenhouse gas emissions” – the

2014 SEIS failed to address either the Alberta Clipper expansion or the new

GREET model.” (ECF 218:20.) The GREET model constitutes “new and relevant

information that warrants supplement[ation]” because it “results in estimates of

greenhouse gas emissions that are up to 20% higher than the model used in the

2014 SEIS.” (Id.)

      And, this Court explained that “NEPA requires that an EIS consider the

cumulative impacts of the proposed action,” citing 40 C.F.R. § 1508.7 and Great

Basin Mine Watch v. Hankins, 456 F.3d 955, 971 (9th Cir. 2006). (Id.) Since this

Court fully explained the factual and legal basis for its correct ruling,

TransCanada’s attack is without merit, and its motion must be denied.

      D.     THIS COURT CORRECTLY RULED THAT STATE’S
             CUMULATIVE IMPACTS ANALYSIS VIOLATED NEPA.

      Relatedly, TransCanada next argues that this “Court erred in holding that


                                         - 13 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 22 of 38


State should have considered the cumulative impacts from the Alberta Clipper

pipeline expansion project in the Keystone XL NEPA analysis,” claiming that this

“Court reasoned that State was unaware of the cumulative impacts of both projects

notwithstanding the fact that it disclosed in the 2017 EIS for the Alberta Clipper

the potential cumulative GHG emissions of both pipelines.” (Motion:19.) But

that was never the basis for this Court’s reasoning. To the contrary, as this Court

carefully detailed, the 2014 SEIS was itself deficient because it failed to address

the cumulative impacts from the Alberta Clipper. (ECF 218:22.) As the Order

explains, the SEIS’s omission “left out significant information from the climate

analysis in the Department’s possession:”

      “The Keystone SEIS indicated that greenhouse gas emissions
      associated with the pipeline would range generally from 1.3 to 27.4
      MMTCO2e. The Alberta Clipper EIS determined that combined
      greenhouse gas emissions associated with both pipelines would range
      generally from 2.1 to 49.9 MMTCO2e. A difference of this magnitude
      cannot be dismissed simply as harmless error.”

(ECF 218:22.)

      The Court further explained that it was aware that State had decided to issue

the permit for the Alberta Clipper expansion in 2017 notwithstanding its apparent

knowledge that the combined greenhouse gas emissions from both projects would

be nearly double those from the Keystone project alone. (Id.) Indeed, as the Court

pointed out, State admits “that the 2014 SEIS failed to analyze greenhouse gas

emissions associated with the Alberta Clipper,” and “therefore, ignored its duty to

take a ‘hard look’” at the “whole picture of emissions for these connected actions.”


                                        - 14 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 23 of 38


(ECF 218:21, citing Churchill County v. Norton, 276 F.3d 1060, 1072 (9th Cir.

2001).) As the Court explained, it “cannot assume without reasoned analysis [in

the Keystone XL SEIS], however, that the Department [of State] would reach the

same conclusion for the Keystone permit.” (Id.)

      Accordingly, this Court properly ruled that State “must supplement this

analysis to include the same information,” and, as discussed above, must also

“include the same updated GREET model analysis used in the Alberta Clipper

EIS.” (ECF 218:22-23.) Because the Court fully explained its correct conclusion

– a conclusion that TransCanada misstates – TransCanada’s motion is without

merit and must be denied.

      E.    THIS COURT CORRECTLY RULED THAT STATE FAILED
            TO ANALYZE IMPACTS TO CULTURAL RESOURCES.

      TransCanada next attacks this Court’s ruling “that State’s failure to conduct

cultural resources surveys on 1,000 acres of land violates NEPA,” on the grounds

that “the Court completely overlooked the Programmatic Agreement covering the

project and TransCanada’s obligation to complete cultural surveys prior to any

construction activity.” (Motion:20.) TransCanada argues that “State was able to

complete a review of potential impacts to cultural resources” without actually

knowing what those resources might be, and where they might be located,

“because the Programmatic Agreement imposed a variety of mitigation measures

that would prevent adverse impacts to cultural resources.” (Motion:21.)

TransCanada then argues that “[n]umerous federal agencies follow the same


                                       - 15 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 24 of 38


procedure,” citing HonoluluTraffic.com v. Federal Transit Administration, 742

F.3d 1222, 1234 (9th Cir. 2014), City of Alexandria v. Slater, 198 F.3d 862, 873

(D.C. Cir. 1999), and Colorado River Indian Tribes v. Department of Interior, No.

ED CV14-02504 JAK, 2015 WL 12661945, at *19 (C.D. Cal.).

      TransCanada is mistaken both factually and legally. Contrary to its

argument, this Court was fully aware, as its Order states, “that [State] entered into

[the Programmatic] [A]greement with other federal agencies and state historic

preservation officers.” (ECF 218:26, citing DOS6553-54.)” (ECF 218:26.) And,

this Court recognized that “[t]his agreement governs identification of historic

properties and consultation regarding potential adverse impacts.” (Id.) However,

this Court also noted, as Plaintiffs had pointed out that “[t]he 2014 SEIS states . . .

that ‘[a]s of December 2013, approximately 1,038 acres remained unsurveyed and

are the subject of ongoing field studies.’” (ECF 218:26, citing DOS6522.)

Importantly, “[t]he Department [of State] offered no supplemental information on

the unsurveyed acres before it issued the 2017 permit,” but rather simply

“describe[d] the surveys as ‘ongoing.’” (Id., quoting from State’s summary

judgment memorandum at 68.) As this Court correctly concluded, “[t]his

explanation proves outdated.” (ECF 218:26.)

      Further, none of the cases TransCanada cites is germane. In

HonoluluTraffic.com, the defendants could not conduct the required surveys

because the “exact route” of the project was unknown. (742 F.3d at 1234.) In

Slater, the required cultural surveys could not occur “until the design stage” of the

                                         - 16 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 25 of 38


project. (198 F.3d at 873.) In Colorado River, the FEIS concluded that ground-

disturbing searches would harm the very resources sought to be protected. (2015

WL 12661945 at *19.) No such factors restrict State’s ability to complete required

cultural resource surveys here. And, none of these cases excuses State from

providing a “full and fair discussion of the potential effects of the project to

cultural resources” as NEPA requires. (ECF 218:27, quoting Native Ecosystem

Council v. U.S. Forest Service, 418 F.3d 953, 965 (9th Cir. 2005).) Contrary to

NEPA, State “jumped the gun when it issued the ROD in 2017 and acted on

incomplete information regarding potential cultural resources along 1,038 acres of

unsurveyed route.” (ECF 28:27.)

      Accordingly, this Court correctly concluded that State “must supplement the

information on the unsurveyed acres . . . in order to comply with its obligations

under NEPA.” (Id., citing 40 C.F.R. §§ 1502.16(g), 1508.8.) TransCanada’s

challenge is without merit, and its motion must be denied.

      F.     THIS COURT CORRECTLY RULED THAT STATE FAILED
             TO ADEQUATELY EXPLAIN ITS POLICY CHANGE ON
             GHG IMPACTS.

      TransCanada next claims this Court “erred in two respects” in holding that

“State was required to justify its policy change regarding GHG impacts and . . .

that State disregarded prior factual findings.” (Motion:21.) TransCanada argues

that “[the] APA does not authorize review of a NID because it is a purely

discretionary decision.” (Motion:22, citing Sierra Club v. U.S. Department of

Energy, 867 F.3d 189, 196 (D.C. Cir. 2017).) Not so. An agency never has

                                         - 17 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 26 of 38


“discretion” to ignore its prior factual findings. As this Court ruled, “[a]n agency

must provide a detailed justification for reversing course and adopting a policy

that ‘rests upon factual findings that contradict those which underlay its prior

policy.’” (ECF 218:31, quoting FCC v. Fox Television Stations, Inc., 556 U.S.

502, 515 (2009), and citing Organized Village of Kake v. U.S. Department of

Agriculture, 795 F.3d 956, 966 (9th Cir. 2015).)

      This Court detailed why State’s 2017 ROD failed to provide an adequate

explanation for its abrupt reversal despite factual findings by Secretary of State

Kerry that this project would not serve the public interest:

             “Section 6.3 of the 2015 ROD determined that the United
      States’s climate change leadership provided a significant basis for
      denying the permit. The Department acknowledged science
      supporting a need to keep global temperature below two degrees
      Celsius above pre-industrial levels. [DOSKXLDMT0001182-83.]
      The Department further recognized the scientific evidence that human
      activity represents a dominant cause of climate change . . . .

             The 2017 ROD initially tracked the 2015 ROD nearly word-
      for-word. The 2017 ROD, without explanation or acknowledgment,
      omitted entirely a parallel section discussing ‘Climate Change-
      Related Foreign Policy Considerations.’ The 2017 ROD ignores the
      2015 ROD’s conclusion that 2015 represented a critical time for
      action on climate change. The 2017 ROD avoids this conclusion with
      a single paragraph [. . . . and] simply states that since 2015, there have
      been ‘numerous developments related to global action to address
      climate change, including announcements by many countries of their
      plans to do so.’ Id. at 2518. Once again, this conclusory statement
      falls short of a factually-based determination, let alone a reasoned
      explanation, for the course reversal.”

(ECF 218:35.) Quoting Fox, 556 U.S. at 573, this Court concluded that “[a]n

agency cannot simply disregard contrary or inconvenient factual determinations


                                        - 18 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 27 of 38


that it made in the past, any more than it can ignore inconvenient facts when it

writes on a blank slate.’” (Id.)

      Because State failed to provide the required “reasoned explanation” and

“instead simply discarded prior factual findings related to climate change to

support its course reversal,” TransCanada’s challenge is without merit and its

motion must be denied. (Id., citing Kake, 795 F.3d at 968.)

      G.     THIS COURT CORRECTLY RULED THAT THE
             U.S. FISH AND WILDLIFE SERVICE SHOULD UPDATE
             ITS PREVIOUS REVIEW UNDER THE ESA.

      Finally, TransCanada argues that this Court “also erred in setting aside

State’s 2012 Biological Assessment (BA) and the U.S. Fish and Wildlife Service’s

(FWS) 2013 Biological Opinion (BiOp) and concurrence.” (Motion:22-23.)

TransCanada advances two reasons for its challenge: that “neither the APA nor the

ESA provides a right of review for Plaintiffs’ claim that State violated Section 7 of

the ESA,” and “the Court pointed to no FWS statements identifying oil spills as a

potential source of adverse effects to the listed species nor does the order contain

any support for such a finding.” (Motion:23.)

      TransCanada is wrong on both counts. First, both the APA and the ESA

provide a right of review for Plaintiffs’ claim that State violated Section 7 of the

ESA. As this Court explained, “[s]ection 7(a)(2) [of the ESA] requires agencies,

in consultation with the expert wildlife agency (here, . . . FWS . . .), to insure “that

any action authorized, funded, or carried out by [an] agency . . . is not likely to

jeopardize the continued existence of any endangered species or threatened
                                         - 19 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 28 of 38


species or result in the destruction or adverse modification of habitat[.]’” (ECF

218:35-36, quoting 16 U.S.C. § 1536(a)(2), (4).) And, to satisfy this duty State

“must initiate formal consultation” with FWS if its proposed “actions may

adversely affect listed species.” (Id. at 36, citing 50 C.F.R. § 402.14.) State must

use “‘the best scientific and commercial data available’” and may not “‘disregard[]

available scientific evidence that is in some way better than the evidence [it] relies

on.’” (Id., quoting Kern County Farm Bureau v. Allen, 450 F.3d 1072, 1080 (9th

Cir. 2006). As discussed above, this Court has jurisdiction under the APA to

enforce these ESA provisions.

      Second, this Court fully explained why State had failed to use “the best

scientific and commercial data available” in approving the ROD/NID, because its

consultation with FWS in 2012 did not reflect significant subsequent changes and

improvements in that data, including its “list[ing] as threatened the northern long-

earred bat and the rufa red knot,” its identification of “the American burying beetle

as the only listed species likely to be adversely affected by Keystone after it was

proposed again in 2017,” and Nebraska’s approval of the new Mainline

Alternative route. (ECF 218:37.) This Court properly concluded that State and

FWS “failed to consider properly the potential impacts of pipeline oil spills on

listed species,” other than the American burying beetle, and therefore State “must

supplement new and relevant information regarding the risk of spills” and,

together with FWS, “must use the ‘best scientific and commercial data available’

in all respects, including the effects of potential oil spills on endangered species.”

                                         - 20 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 29 of 38


(ECF 218:43-44, citing 16 U.S.C. § 1536(a)(2).

      Since State and FWS must accordingly reexamine the potential adverse

impacts of oil spills on listed species, TransCanada’s contrary argument is without

merit and its Motion must be denied.

II.   TRANSCANADA IS NOT ENTITLED TO A STAY

      A.     THIS COURT HAS AUTHORITY TO ENJOIN ANY
             ACTIVITIES RELATED TO PIPELINE CONSTRUCTION.

      TransCanada contends that this Court’s “authority to enjoin actions by

TransCanada ‘extends only so far as the [presidential] permitting authority,’” and

that the Court therefore lacks authority to enjoin “preconstruction” activities.

(Motion:24 (quoting Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1123 (9th

Cir. 2005)).) Wrong. This Court has authority to enjoin any activities related to

pipeline construction.

      TransCanada attempts to draw a nonexistent distinction between the various

activities that constitute the Project. It erroneously argues that State’s Presidential

permitting authority over the “construction” of pipelines that cross United States

borders does not extend to “transport[ing] or refurbish[ing] pipe, mow[ing] grass,

fabricat[ing] materials, or construct[ing] a labor camp or storage yard.”

(Motion:24.) To the contrary, those activities are part and parcel of pipeline

construction, and thus subject to State’s permitting authority.

      Dr. Ramsay, the TransCanada executive “responsible for the Project’s

engineering, procurement, construction, testing, commissioning and start-up,”

                                         - 21 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 30 of 38


admits that those “preparatory activities . . . are necessary” for “constructing a

project the magnitude of Keystone XL.” (ECF 222-1 ¶16.) State likewise makes

clear that “[c]onstruction of the proposed Project would include the pipeline itself

plus various aboveground ancillary facilities (e.g., access roads, pump stations,

and construction camps) and connected actions.” (DOS5652 (quote), 2497, 5968-

86 (SEIS description of ancillary facilities).) As this Court has already held,

“TransCanada’s proposed preconstruction activities” are so intertwined with

pipeline construction that allowing them to continue “could skew the

Department’s future analysis and decision-making regarding the project.” (ECF

232:10.)

      TransCanada’s so-called “preconstruction” activities are “so interrelated and

functionally interdependent” with project construction “as to bring the entire

project within” State’s – and thus this Court’s – “jurisdiction.” (Stewart v. Potts,

996 F.Supp.668, 683 (S.D. Tex. 1998) (quoted with approval in Save Our

Sonoran, 408 F.3d at 1124).)

      B.     TRANSCANADA WILL NOT BE IRREPARABLY INJURED
             ABSENT A STAY.

      TransCanada erroneously argues that the stay on “preconstruction” activities

is causing it irreparable harm, including threatening its workforce investment and

ability to begin construction in 2019. (Motion:25-26.) TransCanada’s argument

fails as discussed below.

      First, TransCanada’s claimed harms are speculative. TransCanada fails to


                                         - 22 -
       Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 31 of 38


demonstrate that it would be able to start construction in 2019 even if it were

allowed to continue “preconstruction” activities. This Court vacated State’s

NID/ROD and enjoined Project construction pending compliance with NEPA and

the APA. (ECF 218:54.) Until State complies with NEPA, the ESA and the APA,

and re-issues a Presidential permit, TransCanada may not proceed with

construction. TransCanada has not shown that State is likely to complete those

actions in 2019, if at all. State did not issue a notice of intent to prepare a

supplemental EIS until December 2, 2018. (83 Fed. Reg. 62398.) And even Dr.

Ramsay acknowledges that supplemental environmental review “is likely to take at

least well into the first quarter of 2019 . . . , if not longer.” (ECF 222-1:8, ¶20.) In

addition, “TransCanada is continuing discussions with both the Bureau of Land

Management regarding its right-of-way application and with the U.S. Army Corps

of Engineers with respect to federal permits required by the Clean Water Act.”

(Id. at 4.)

       Second, regardless of the cause of TransCanada’s claimed harms, they

would only be temporary, not irreparable. (Cf. League of Wilderness

Defenders/Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755,

766 (9th Cir. 2014) (“plaintiffs’ irreparable environmental injuries outweigh the

temporary delay intervenors face in receiving a part of the economic benefits of

the project”).) TransCanada attempts to paint a delay in preconstruction activity

as a permanent loss of jobs, but that is simply incorrect. (Motion:25.) If the

Project is approved after adequate environmental review, TransCanada could

                                          - 23 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 32 of 38


begin construction one year later. Similarly, TransCanada’s claim that its “skilled

workers are likely to find other employment” during a delay fails to address

TransCanada’s ability to hire skilled workers if and when preconstruction

activities commence. (Motion:25.)

      Third, TransCanada’s claimed potential harms are self-inflicted.

TransCanada knows its project approvals have been ruled invalid, and is well

aware of the uncertainties associated with future pipeline permitting. (ECF 222-1

¶¶7-16.) Yet it voluntarily chose an aggressive timeline for project construction

and made related investments. TransCanada cannot rely on the harm resulting

from its own voluntary commitment of resources to claim irreparable injury from

this Court’s injunction. (Sierra Club v. U.S. Army Corps of Engineers, 645 F.3d

978, 997 (8th Cir. 2011); Davis v. Mineta, 302 F.3d 1104, 1116 (10th Cir. 2002).)

      Finally, all of the cases that TransCanada cites to support its position are

inapposite. In Alaska Survival v. Surface Transportation Board, 704 F.3d 615

(9th Cir. 2012), the Court recognized defendant’s economic harms only in

deciding whether to dissolve a stay after determining that the Surface

Transportation Board had complied with NEPA, and “allow[ing] the project to

move forward.” (Id. at 616; Motion:26.) Here, by contrast, Project construction is

barred until State complies with NEPA and the ESA. The temporary economic

impacts that enjoining preconstruction activities might cause are not a

foreordained conclusion.

      TransCanada’s reliance on James River Flood Control Association v. Watt,

                                        - 24 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 33 of 38


680 F.2d 543, 544 (8th Cir. 1982), likewise fails. (Motion:26.) There the court

found no “factual basis for the conclusion that the [plaintiff] or the public will

suffer irreparable harm if construction proceeds.” (Id.) That contrasts sharply

with the facts here, where the record shows that preconstruction activities will

substantially and irreparably harm the environment. (DOS5969, 5983, 6781,

6800, 6801.)

      C.       ISSUANCE OF A STAY WILL SUBSTANTIALLY INJURE
               PLAINTIFFS.

      TransCanada erroneously asserts that a stay will not harm Plaintiffs because

Plaintiffs will only suffer “injuries from the building [and operation] of the actual

pipeline.” (Motion:26.) But TransCanada ignores the substantial injuries

Plaintiffs will suffer from preconstruction activity as well.

      TransCanada plans to mow 11,666 acres of the right-of-way, causing

“[p]ermanent loss of wetlands,” “permanent modification of surface and

subsurface flow patterns,” “permanent modification of wetland vegetation,” and

“[l]oss or alternation of wetland soil integrity,” among other harms. (ECF 221-1

¶ 18; DOS5952, 6782-6784, 6809-6811; FWS2062.) Preconstruction activities

will also require clearing of 1,916 to 2,316 acres, including 1,037.6 acres for pipe

storage yards, 479 acres for contractor yards, and between 400 and 800 acres for

construction camps. (DOS5979-5980.) Despite this uncontroverted evidence,

TransCanada claims that preconstruction would impact a much smaller area. (ECF

230 at 2-3.) But neither the record nor TransCanada provide any evidence


                                         - 25 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 34 of 38


supporting this assertion.

      TransCanada also claims that any injury “caused by ‘bureaucratic

momentum’ is legally erroneous and devoid of factual support.” (Motion:26-28.)

To the contrary, this Court correctly ruled that the preconstruction activities “go

beyond ‘design, planning, and permit application[.]’” (ECF231:9 (citing National

Audubon Society v. Department of Navy, 422 F.3d 174, 206 (4th Cir. 2005)).)

TransCanada ascribes the Court’s conclusion to a single line from the Court’s five-

page analysis of National Audubon. (ECF 231 at 6-11.) But this Court reviewed

National Audubon in detail, and based its conclusion that preconstruction

activities “go beyond simply ‘integrating the NEPA process with other planning’”

on a thorough analysis of that case. (Id.)

      As this Court previously held, the proposed preconstruction activities are

“more analogous to those enjoined in Colorado Wild .” (ECF 231:10; Colorado

Wild Inc. v. U.S. Forest Service, 523 F.Supp.2d 1213, 1221 (D.Colo. 2007).)

Indeed, allowing preconstruction activities would “‘skew the analysis and

decision-making’ toward approving a pipeline route” because all of those

activities will have occurred along one particular route. (Motion:28 (citing

Colorado Wild, 523 F.Supp.2d at 1221).) As in Colorado Wild, the

preconstruction activities here are all “in furtherance of the decision that is being

challenged.” Colorado Wild, 523 F.Supp.2d at 1221.) “Each step taken . . . in

reliance on this decision ‘represents a link in the chain of bureaucratic

commitment that will become progressively harder to undo the longer it

                                         - 26 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 35 of 38


continues.’” (Id. (citing Sierra Club v. Marsh, 872 F.2d 497, 500 (1st Cir. 1989)).)

      Furthermore, if this Court grants a stay pending appeal, it is possible that

TransCanada will complete much more than preconstruction activity during the

pendency of this appeal. The appeals process can take years, and TransCanada

must not be allowed to irreparably destroy environmental resources while the court

of appeal adjudicates TransCanada’s appeal.

      D.     THE PUBLIC INTEREST FAVORS DENIAL OF A STAY.

      TransCanada relies upon State’s NID findings regarding the completed

Keystone XL Pipeline to argue that the injunction is against the public interest.

(Motion:28-29.) Yet TransCanada has not asked this Court to permit construction

and operation of the Keystone XL Pipeline pending State’s compliance with

NEPA. Thus, even if State’s national interest findings were lawful, they would be

irrelevant to the preconstruction activities contemplated here.

      Moreover, this Court set aside State’s NID findings, ruling that State failed

to analyze the cumulative climate impacts of the Pipeline, and acted arbitrarily

when it ignored the 2015 ROD’s NID finding that the project was not in the

national interest. (ECF 218:21-23, 34-35.)

      As shown, TransCanada’s preconstruction activities will scrape away 1,916

to 2,316 acres of vegetation for pipe storage yards, construction yards and worker

camps, and clear 11,666 acres of right-of-way that would otherwise provide

wildlife habitat. If the project is not reapproved, the harm stemming from these

preconstruction activities will continue as the stripped lands will take decades (if

                                        - 27 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 36 of 38


ever) to recover. Therefore, the public interest favors denial of TransCanada’s

Motion.

                                 CONCLUSION

      For these reasons, TransCanada’s Motion is without merit and must be

denied.



Dated: January 4, 2019          Respectfully submitted,

                                PATTEN, PETERMAN, BEKKEDAHL &
                                GREEN, PLLC
                                s/ James A. Patten
                                JAMES A. PATTEN

Dated: January 4, 2019          LAW OFFICES OF STEPHAN C. VOLKER
                                s/ Stephan C. Volker
                                STEPHAN C. VOLKER (Pro Hac Vice)

                                Attorneys for Plaintiffs
                                INDIGENOUS ENVIRONMENTAL NETWORK
                                and NORTH COAST RIVERS ALLIANCE




                                       - 28 -
      Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 37 of 38


                         CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2) of the District of Montana Local Rules,

and the Court’s March 3, 2018 Order Regarding Combined Briefs and Word

Limits (ECF 166), I certify that this Brief contains 6,456 words, excluding caption,

certificates of service and compliance, table of contents and authorities, and

exhibit index, as counted by WordPerfect X7, the word processing software used

to prepare this brief.



Dated: January 4, 2019                           s/ Stephan C. Volker
                                                 STEPHAN C. VOLKER




                                        - 29 -
     Case 4:17-cv-00029-BMM Document 239 Filed 01/04/19 Page 38 of 38


                        CERTIFICATE OF SERVICE

      I hereby certify that on January 4, 2019, a copy of the foregoing

IEN AND NCRA PLAINTIFFS’ REPLY MEMORANDUM IN

OPPOSITION TO TRANSCANADA’S MOTION FOR STAY PENDING

APPEAL was electronically served on all counsel of record via the Court’s

CM/ECF system.


                                s/ Stephan C. Volker
                                Attorneys for Plaintiffs
                                INDIGENOUS ENVIRONMENTAL NETWORK
                                and NORTH COAST RIVERS ALLIANCE




                                       - 30 -
